Title: From James Madison to Anthony Merry, 25 February 1806 (Abstract)
From: Madison, James
To: Merry, Anthony


                    § To Anthony Merry. 25 February 1806, Department of State. “You will receive herewith Duplicate Copies of authentic Documents in relation to Oliver Child & Ellery King, two American seamen, impressed by his Britannic Majesty’s Ship of war, the Vengeance, Cruizing off Charleston, S.C, from the Am: Ship Andromache, Jn D Wolf Master, on her passage to Havanna from Bristol in R Island. As they are fully proved by the Enclosures to be Citizens of the US, and the Vengeance is said to belong to the Halifax station, I must ask the favor of your Interposition, to procure their discharge.”
                